Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on August 03, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo (Pub. No.: US 2017/0243891 A1).
Regarding Claim 10, Seo discloses 	        			 a thin film transistor (TFT), comprising:							a substrate (Par. 0063, Fig. 8E – substrate 110);							a gate layer disposed on the substrate (Par. 0063-0064, Fig. 8E – gate layer 121);			an insulating layer disposed on the gate (Par. 0063-0064, Fig. 8E – gate insulating layer 120);								an active layer disposed on the insulating layer (Par. 0066-0067, Fig. 8E – active layer 130); and				a source electrode and a drain electrode disposed on an active layer, wherein a tunnel is defined between the source electrode and the drain electrode (Par. 0066-0067, Figs. 8D-8E – source electrode and a drain electrode 140); and		wherein a bottom of the tunnel is the active layer without remaining any other metals or metal compounds (Par. 0066-0067, Figs. 8D-8E).
Regarding Claim 11, Seo, as applied to claim 10, discloses 	                                the TFT, wherein one edge of the active layer is aligned with an outer edge of the source electrode (Par. 0066-0067, Figs. 8D-8E). 
Regarding Claim 12, Seo, as applied to claim 10, discloses 	                                the TFT, wherein one edge of the active layer is aligned with an outer edge of the drain electrode (Par. 0066-0067, Figs. 8D-8E). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-2 & 6 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Ge et al. (Pub No.: US 2020/0135767 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Ge et al. (Pub No.: US 2020/0135767 A1).

Regarding Claim 1, Ge et al. discloses a method of manufacturing a thin film transistor (TFT), comprising steps of: 				step 1: disposing a gate layer (2), an insulating layer (3), an amorphous silicon layer (14), a metal layer (lower portion of 17), a copper trace layer (upper portion of 17), and a photoresist layer (18) on a substrate (1) (Par. 0050-0060; Figs. 2-3 – this prior art does not specifically mention disposing a metal layer on amorphous silicon layer and then a copper trace layer on the metal layer; however, this prior art clearly mentions that a multi-layer metal structure 17 could be potentially deposited on the amorphous silicon layer and one of the metal layer of the multi-layer metal structure could be comprised of copper); 							step 2: etching the copper trace layer and the metal layer outside a first region by wet etching (abstract, Par. 0055-0062; Fig. 4);									 step 3: etching the photoresist layer to form a tunnel by dry etching, wherein a bottom of the tunnel is the copper trace layer (Par. 0071-0072; Fig. 7); 					step 4: etching the amorphous silicon layer by dry-etching to form an active layer (Par. 0066-0070; Fig. 6 – this prior art teaches etching the amorphous silicon layer by dry-etching to form an active layer before step 3);  									step 5: etching the copper trace layer and the metal layer in the tunnel by wet-etching to form a source electrode and a drain electrode (Par. 0073; Fig. 8 - copper trace layer and the metal layer combinedly denoted as layer 17 etched to form source electrode 172 and drain electrode In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946
Regarding Claim 2, Ge et al., as applied to claim 1, implicitly discloses the method, where material of the metal layer in step 1 is Mo, MoTi, MoTa, MoNb, or MoW (Par. 0060 – please see rejection 1 for further explanation).
Regarding Claim 6, Ge et al., as applied to claim 1, implicitly discloses the method, wherein an etching gas used in the step 4 comprises O2, Cl2, and one or more of NF3, SF6, CHF3, and CF4 (Par. 0069).


Claims 3-4 are rejected under 35 U.S.C. 103 as obvious over Ge et al. (Pub No.: US 2020/0135767 A1), as applied to claim 1.

Regarding Claim 3, Ge et al., as applied to claim 1, does not explicitly disclose the method, wherein an etchant used in step 2 comprises an acid etchant for etching copper.	

Regarding Claim 4, Ge et al., as applied to claim 1, does not explicitly disclose the method, wherein an etchant used in step 5 comprises an acid etchant for etching copper.		However, the Examiner takes OFFICIAL NOTICE that use of acid etchant for etching copper is widely known in the art. Ge et al. discloses the claimed invention except for the method, wherein an etchant used in step 5 comprises an acid etchant for etching copper. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the method, wherein an etchant used in step 5 comprises an acid etchant for et for etching copper since its use in etching copper is widely known.


Claim 5 is rejected under 35 U.S.C. 103 as obvious over Ge et al. (Pub No.: US 2020/0135767 A1), as applied to claim 1, further in view of Seo (Pub. No.: US 2017/0243891 A1).
Regarding Claim 5, Ge et al., as applied to claim 1, does not explicitly disclose        the method, wherein a right edge of the photoresist layer is aligned with a right edge of the copper trace layer after the step 3; and							wherein a left edge of the photoresist layer is aligned with a left edge of the copper trace Seo at least implicitly teaches       						                    the method, wherein a right edge of the photoresist layer is aligned with a right edge of the copper trace layer after the step 3 (Par. 0063-0070; Figs. 8A-8E – photoresist layer 150; layer 140 could be considered to contain the copper trace layer (Par. 0054)); and					wherein a left edge of the photoresist layer is aligned with a left edge of the copper trace layer after the step 3 (Par. 0063-0070; Figs. 8A-8E – photoresist layer 150; layer 140 could be considered to contain the copper trace layer (Par. 0054)).							It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Seo to adapt a method wherein a right edge of the photoresist layer is aligned with a right edge of the copper trace layer of Ge et al. after the step 3; and wherein a left edge of the photoresist layer is aligned with a left edge of the copper trace layer after the step 3 in order to be able to form a TFT device wherein one edge of the active layer is aligned with an outer edge of the source electrode and the other edge of the active layer is aligned with an outer edge of the drain electrode as seen in Figs. 8D and 8E of Seo. 

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

08/19/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812